DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nikitin et al. (US 2015/0186700) in view of Hewett et al. (US 2020/00965599).
Regarding claims 1, 4, Nikitin teaches a system for determining a load vector on an object (i.e., RFID reader capable of receiving RFID tags [0027], [0129], figs. 1-5), the system comprising: a receiver configured to: collect location observations related to the object (i.e., determining tag location [0104], [0106], location of the true tags being delivered to be part of the load or already part of the load [0129].., obtaining tag readings [0131].., recording items/tags [0136], [0138], [0147]), output a set of data from the estimated model path, the set of data comprising: a model location, a model velocity, a model acceleration, and a model jerk (i.e., RFID reader system 1785 to identify true tags that are of interest and exclude extraneous tags, the tag readings may be taken as the tagged item or tagged items arrive along vertical path 1735A and/or while the tagged items are supported by the pallet 1740 within the load receiving space 1737. As explained herein, examples of motional rate parameters of the true tags may comprise one or more of scalar or vector values of velocity, acceleration, or jerk [0129], [0138]), calculate a load vector from the set of data, scale the load vector via a scaling index (i.e., determining the volume of items on the pallet [0136]); and a remote device configured to: receive the scaled load vector from the receiver, and display the scaled load vector for viewing by a user (i.e., a store computer may store the identity of all the RFID tags that have been itemized in each of the respective carts on a dynamic basis, and the store computer may communicate with a robot pushing a cart which robot may use human speech to talk to the customer about the running total cost for the goods in the cart and so on, instead of, or in addition to, a speaker or audio/video output on the cart controlled from the store computer.--e.g. using a cart robot that is special to the customer, etc. [0158]).
Nikitin does specifically teach filter the location observations to determine an estimated model path.
However, the preceding limitation is known in the art of communications. Hewett teaches one could plot the location of tag from frame to frame relative to the locations of humans or objects from frame to frame (e.g., attaining groups of moving contiguous pixels via optical flow or re-identification) and average the distance from each set of contiguous pixel groups to each RFID tag across n frames and group them based on which pairings resulted in the lowest error/average distance. A Kalman filter would work well to filter/group the objects and/or objects ([0119]. The RFID tag location system can also enable a user to refine a pick list based on product attributes or location. For example, a user may filter a pick list according to women's wedding dresses, stockroom 1, or women's wedding dresses in stockroom 1. Furthermore, a user can set a maximum quantity of products to be included in a pick list, e.g., 10 units. The RFID tag location system will then show a pick list with up to 10 units. Based on user filters and the maximum quantity, the RFID tag location system can optimize the products on the pick list that generate the most sales for a store [0196]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hewett within the system of Nikitin in order to run human detection in each frame to only select pixels that correspond to the human figure for attributing a product to a person.
Regarding claim 2, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the receiver is further configured to transmit the scaled load vector by transmitting the set of data (i.e.,  the transmission of the backrest and load motion information such as tri-axial acceleration components from a tri-axial accelerometer to the input component 430 which would compute scalar quantities for velocity, acceleration and/or jerk, and/or the vector values for velocity, acceleration and/or jerk [0038]).
Regarding claim 3, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the receiver collects the location observations from one or more of a memory, an identification tag, or a database (i.e., the determination that the tag is considered part of the load is stored in a database for use e.g. in tracking tagged packages transported by the forklift [0028]).
Regarding claim 5, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the remote device comprises at least one of an electronic display, a mobile device, or a module (i.e., a display a screen area 1814 for communicating visual information to the person on seat 1812 [0140]).
Regarding claim 6, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the receiver is configured to calculate the load vector from a directional load vector and a lateral load vector (i.e., The load velocity vector would be obtained as the time integral of the load acceleration vector. Where the velocity of the forklift is measured by a speed gauge associated with the portal, the load velocity vector would be obtained directly, and the time derivatives would give the acceleration and jerk vectors for the load [0094]).
Regarding claim 7, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the load vector is either a polar vector or a Cartesian vector, and wherein the Cartesian vector comprises a lateral load vector and a directional load vector with each having a magnitude and a direction ([0025], [0035], [0038], [0103]-[0104], [0114], [0129]).
Regarding claims 8, 11, Nikitin teaches a method for determining a load vector on an object (i.e., RFID reader capable of receiving RFID tags [0027], [0129], figs. 1-5), the system comprising: collecting location observations related to the object (i.e., determining tag location [0104], [0106], location of the true tags being delivered to be part of the load or already part of the load [0129].., obtaining tag readings [0131].., recording items/tags [0136], [0138], [0147]), outputting a set of data from the estimated model path, the set of data comprising: a model location, a model velocity, a model acceleration, and a model jerk (i.e., RFID reader system 1785 to identify true tags that are of interest and exclude extraneous tags, the tag readings may be taken as the tagged item or tagged items arrive along vertical path 1735A and/or while the tagged items are supported by the pallet 1740 within the load receiving space 1737. As explained herein, examples of motional rate parameters of the true tags may comprise one or more of scalar or vector values of velocity, acceleration, or jerk [0129], [0138]), calculating a load vector from the set of data, scale the load vector via a scaling index (i.e., determining the volume of items on the pallet [0136]); transmitting the scaled load vector to a remote device (i.e.,  the mobile robotically carried antennae system and RFID reader system of component 1730 may identify the tagged items at the input region 1715 and transmit this information to the RFID reader system and processing system 1770 so that the reader system of component 1770 can utilize the identity information in obtaining tag readings for the identified tagged items [0132]).
Nikitin does specifically teach filter the location observations to determine an estimated model path.
However, the preceding limitation is known in the art of communications. Hewett teaches one could plot the location of tag from frame to frame relative to the locations of humans or objects from frame to frame (e.g., attaining groups of moving contiguous pixels via optical flow or re-identification) and average the distance from each set of contiguous pixel groups to each RFID tag across n frames and group them based on which pairings resulted in the lowest error/average distance. A Kalman filter would work well to filter/group the objects and/or objects ([0119]. The RFID tag location system can also enable a user to refine a pick list based on product attributes or location. For example, a user may filter a pick list according to women's wedding dresses, stockroom 1, or women's wedding dresses in stockroom 1. Furthermore, a user can set a maximum quantity of products to be included in a pick list, e.g., 10 units. The RFID tag location system will then show a pick list with up to 10 units. Based on user filters and the maximum quantity, the RFID tag location system can optimize the products on the pick list that generate the most sales for a store [0196]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hewett within the system of Nikitin in order to run human detection in each frame to only select pixels that correspond to the human figure for attributing a product to a person.
Regarding claim 9, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches transmitting the scaled load vector by transmitting the set of data (i.e.,  the transmission of the backrest and load motion information such as tri-axial acceleration components from a tri-axial accelerometer to the input component 430 which would compute scalar quantities for velocity, acceleration and/or jerk, and/or the vector values for velocity, acceleration and/or jerk [0038]).
Regarding claim 10, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the location observations are collected from one or more of a memory, an identification tag, or a database (i.e., the determination that the tag is considered part of the load is stored in a database for use e.g. in tracking tagged packages transported by the forklift [0028]).
Regarding claim 12, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the remote device comprises at least one of an electronic display, a mobile device, or a module (i.e., a display a screen area 1814 for communicating visual information to the person on seat 1812 [0140]).
Regarding claim 13, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the receiver is configured to calculate the load vector from a directional load vector and a lateral load vector (i.e., The load velocity vector would be obtained as the time integral of the load acceleration vector. Where the velocity of the forklift is measured by a speed gauge associated with the portal, the load velocity vector would be obtained directly, and the time derivatives would give the acceleration and jerk vectors for the load [0094]).
Regarding claim 14, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the load vector is either a polar vector or a Cartesian vector, and wherein the Cartesian vector comprises a lateral load vector and a directional load vector with each having a magnitude and a direction ([0025], [0035], [0038], [0103]-[0104], [0114], [0129]).
Regarding claims 15 and 18, Nikitin teaches a tangible machine-readable medium comprising instructions for determining a load vector on an object (i.e., RFID reader capable of receiving RFID tags [0027], [0129], figs. 1-5), when executed, cause a machine to at least: collect location observations related to the object (i.e., determining tag location [0104], [0106], location of the true tags being delivered to be part of the load or already part of the load [0129].., obtaining tag readings [0131].., recording items/tags [0136], [0138], [0147]), output a set of data from the estimated model path, the set of data comprising: a model location, a model velocity, a model acceleration, and a model jerk (i.e., RFID reader system 1785 to identify true tags that are of interest and exclude extraneous tags, the tag readings may be taken as the tagged item or tagged items arrive along vertical path 1735A and/or while the tagged items are supported by the pallet 1740 within the load receiving space 1737. As explained herein, examples of motional rate parameters of the true tags may comprise one or more of scalar or vector values of velocity, acceleration, or jerk [0129], [0138]), calculate a load vector from the set of data, scale the load vector via a scaling index (i.e., determining the volume of items on the pallet [0136]); transmit the scaled load vector to a remote device (i.e.,  the mobile robotically carried antennae system and RFID reader system of component 1730 may identify the tagged items at the input region 1715 and transmit this information to the RFID reader system and processing system 1770 so that the reader system of component 1770 can utilize the identity information in obtaining tag readings for the identified tagged items [0132]).
Nikitin does specifically teach filter the location observations to determine an estimated model path.
However, the preceding limitation is known in the art of communications. Hewett teaches one could plot the location of tag from frame to frame relative to the locations of humans or objects from frame to frame (e.g., attaining groups of moving contiguous pixels via optical flow or re-identification) and average the distance from each set of contiguous pixel groups to each RFID tag across n frames and group them based on which pairings resulted in the lowest error/average distance. A Kalman filter would work well to filter/group the objects and/or objects ([0119]. The RFID tag location system can also enable a user to refine a pick list based on product attributes or location. For example, a user may filter a pick list according to women's wedding dresses, stockroom 1, or women's wedding dresses in stockroom 1. Furthermore, a user can set a maximum quantity of products to be included in a pick list, e.g., 10 units. The RFID tag location system will then show a pick list with up to 10 units. Based on user filters and the maximum quantity, the RFID tag location system can optimize the products on the pick list that generate the most sales for a store [0196]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Hewett within the system of Nikitin in order to run human detection in each frame to only select pixels that correspond to the human figure for attributing a product to a person.
Regarding claim 16, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches transmitting the scaled load vector by transmitting the set of data (i.e.,  the transmission of the backrest and load motion information such as tri-axial acceleration components from a tri-axial accelerometer to the input component 430 which would compute scalar quantities for velocity, acceleration and/or jerk, and/or the vector values for velocity, acceleration and/or jerk [0038]).
Regarding claim 17, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the location observations are collected from one or more of a memory, an identification tag, or a database (i.e., the determination that the tag is considered part of the load is stored in a database for use e.g. in tracking tagged packages transported by the forklift [0028]).
Regarding claim 19, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the receiver is configured to calculate the load vector from a directional load vector and a lateral load vector (i.e., The load velocity vector would be obtained as the time integral of the load acceleration vector. Where the velocity of the forklift is measured by a speed gauge associated with the portal, the load velocity vector would be obtained directly, and the time derivatives would give the acceleration and jerk vectors for the load [0094]).
Regarding claim 20, Nikitin in view of Hewett teaches all the limitations above. Nikitin further teaches the load vector is either a polar vector or a Cartesian vector, and wherein the Cartesian vector comprises a lateral load vector and a directional load vector with each having a magnitude and a direction ([0025], [0035], [0038], [0103]-[0104], [0114], [0129]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643